



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Houweling
                Nurseries Ltd. v. Houweling,









2005 BCCA
            8




Date: 20050111




Docket: CA032396

Between:

Houweling
      Nurseries Ltd., HNL Bradner Nurseries Ltd. and Houweling Nurseries Oxnard,
      Inc.

Respondents

(
Plaintiffs
)

And

Abraham
      Paulus Houweling aka Paul Houweling

Appellant

(
Defendant
)

And

Peter Breederland,
      Cliff Denny, Murray Driediger, Cornelius Houweling aka Del Rillo Hothouses,
      Steven Langford, Ivar Rage, David Ryall, Herb Schlacht, Andy Smith, Albert
      Van Marrewyk, Hank Easingwood, Doug Graham, Harry Groenwold, Glen Harry,
      Gordon Hilliker, Michael Hoare, Ben Langelaar, David Pel, Brian Schrieber
      and Tako Van Popta

Respondents

(
Third Parties and Defendants by Counter Claim
)











Before:



The Honourable
            Mr. Justice Hall





(In Chambers)









Paul Houweling



Appearing on his own behalf





D.B. Wende



Counsel for the Respondents
G. Harry, D. Graham and Grant Thornton LLP





H.L. McBride



Counsel for the Respondents
P. Breederland, C. Denny,
S. Langford, I. Rage,
D. Ryall, H. Schlacht,
A. Smith and A. Van Marrewyk





R. Weddigen,
            Q.C.



Counsel for the Respondent
H. Groenwold





G.C.C. Yeung



Counsel for the Respondent
D. Pel





R.W. Millen



Counsel for the Respondent
M. Driediger





T.M. Taillefer



Counsel for the Respondents
H. Easingwood, G. Hilliker, B. Schrieber, and
T. Van Popta





B.M. Gordon



Counsel for the Respondents
C. Houweling, Houweling Nurseries Ltd., HNL Bradner Nurseries Ltd.,
              and Houweling Nurseries Oxnard, Inc.





M.L. Tweedy



Counsel for the Respondent
M. Hoare





Place and
            Date of Hearing:



Vancouver, British Columbia





23 November 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





11 January 2005







Reasons for Judgment of the Honourable Mr. Justice Hall:

[1]

In
      this case there are applications brought by the applicant, Mr. Paul Houweling,
      and also applications brought on behalf of a number of respondents.

[2]

Inter
        alia
, Mr. Houweling seeks directions as to whether
        he must obtain leave in order to appeal from a recent order of Allan
        J.

[3]

The
      respondents, including solicitors and accountants who had previously acted
      for Paul Houweling, seek orders under s. 29 of the
Court of Appeal
      Act
, R.S.B.C. 1996, c. 77 [
Court of Appeal Act
].  In
      addition, the respondents Harry and Graham seek an order that the court
      is
functus
concerning any proposed appeal against the respondents
      Harry and Graham because of an earlier order made by this Court in March
      2004 in appeal No. CA029616.  In my view, that is clearly so and this order
      sought on behalf of Messrs. Harry and Graham will be made.  Mr. Groenwold,
      among others, sought an order dismissing an appeal, but that relief is
      more properly sought before a division of the Court.

[4]

As
      background, on 7 October 2004, Allan J. made an order against Paul Houweling
      under s. 18 of the
Supreme Court Act
, R.S.B.C. 1996, c. 443
      [
Supreme Court Act
].  That section is as follows:

If, on application by any person, the court is satisfied
      that a person has habitually, persistently and without reasonable grounds,
      instituted vexatious legal proceedings in the Supreme Court or in the Provincial
      Court against the same or different persons, the court may, after hearing
      that person or giving him or her an opportunity to be heard, order that
      a legal proceeding must not, without leave of the court, be instituted
      by that person in any court.

The equivalent section of the
Court of Appeal
          Act
is s. 29, which reads as follows:

If, on the application of any person, a justice is satisfied
      that a person has habitually, persistently and without reasonable cause
      commenced vexatious proceedings in the court, the justice may, after hearing
      that person or giving that person an opportunity to be heard, order that
      proceedings must not be brought or commenced in the court without leave
      of a justice.

[5]

Paul
      Houweling has for quite some time pursued a variety of legal proceedings
      in the Supreme Court and in this Court seeking to attack transactions relating
      to a separation of business interests between himself and his brother,
      Casey Houweling.  This separation of interests occurred in 1997.  One unfortunate
      result of the transaction appears to be that a large tax liability has
      accrued to Paul Houweling.  In addition to legal proceedings taken against
      Casey Houweling, Paul Houweling has taken legal proceedings against various
      professionals who have acted for him and against other individuals associated
      with various horticulture and greenhouse operations.  These latter individuals
      are sometimes referred to as the "Vegetable Group".

[6]

In
      January 1999, Dillon J. granted an injunction, which, among other things,
      restrained Paul Houweling from trespassing or harassing employees at the
      Houweling Nurseries premises.  No appeal was taken from that order.  However,
      in the summer of 2001 and on many occasions since that date, Paul Houweling
      has instigated proceedings against several respondents alleging legal wrongs
      and misconduct.  These proceedings are often difficult to comprehend and
      have met with a singular lack of success.  Nevertheless, Paul Houweling
      has continued to bring on proceedings against the respondents and has continued
      to be active before the Supreme Court and this Court.

[7]

On
      31 August 2004, Paul Houweling filed a fresh proceeding that came on for
      hearing before Allan J. on 7 October 2004.  The learned judge declined
      to hear the matter because she could not find that it fell under any applicable
      rule or provision.  Concurrently, there were applications before her on
      behalf of the respondents seeking orders under s. 18 of the
Supreme
      Court Act
, which Allan J. subsequently granted.

[8]

From
      the dispositions of Allan J., Paul Houweling seeks to appeal or to obtain
      leave to appeal to this Court.

[9]

Allan
      J. found that Paul Houweling was a vexatious litigant.  She referred to
      the criteria set out by Henry J. in
Lang Michener Lash Johnston v.
      Fabian
(1987), 59 O.R. (2d) 353, 37 D.L.R. (4th) 685 (H.C.J.),
      which include the bringing of one or more actions to determine an issue
      which has already been determined by a court of competent jurisdiction
      and the bringing of actions where it is obvious they cannot succeed.  Allan
      J. concluded as follows at para. 13 of her reasons:

There is no question that there is sufficient evidence before me
      to have the defendant declared a vexatious litigant based on the criteria
      set out by Justice Henry in the
Re Lang Michener
decision.  Those
      principles were approved in
Koyama v. Leigh
, 2001 BCSC 164, and
Croll
      v. Brown
, 2002 BCCA 522.  The court simply will not condone what amounts
      to harassment of the third parties by the defendant by raising the same
      allegations repeatedly.

[10]

Paul
      Houweling seeks leave to appeal from orders made by Allan J. on 7 October
      2004.  Having regard to the nature of those orders, I consider he requires
      leave to appeal.  The tests for granting leave to appeal are set out in
      the recent case of
Evanton Ltd. v. American Bullion Minerals Ltd.
(2003),
      183 B.C.A.C. 147, 2003 BCCA 317, a judgment of Levine J.A.  At para. 10
      she said this:


The factors the Court considers in determining whether
      to grant leave to appeal an interlocutory order are well known.  They include:

(a)   whether the
      point on appeal is of significance to the practice;

(b)   whether the
      point raised is of significance to the action itself;

(c)   whether the
      appeal is
prima facie
meritorious or, on the other hand, whether
      it is frivolous; and

(d)   whether the
      appeal will unduly hinder the progress of the action.

[11]

The
      applications of Paul Houweling for leave to appeal are devoid of merit
      because the proposed appeals have no possibility of success.  They are
      of no significance to the practice and are without any practical utility.  Accordingly,
      leave to appeal must be refused.

[12]

Turning
      to the applications made by the respondents for orders under s. 29 of the
Court
      of Appeal Act
, it seems to me that the time has been reached in
      this spate of litigation when such orders are necessary and proper.

[13]

In
      a case recently decided by this Court,
Croll v. Brown
, 2003
      BCCA 105, [2003] B.C.J. No. 378 (QL), the Court on its own motion ordered
      that a litigant be barred from filing any materials in this Court unless
      she first obtained leave through the offices of a member in good standing
      of the Law Society.  That case was one where, as here, a great number of
      repetitive proceedings had been filed by a litigant.

[14]

In
S.(M.)
          v. S.(P.I.)
(1998), 60 B.C.L.R. (3d) 232, 115 B.C.A.C. 146,
          I had this to say about the purpose of provisions like s. 18 of the
Supreme
          Court Act
and s. 29 of the
Court of Appeal Act
(at
          paras. 13 and 14):

Section 18 of the
Supreme Court Act
has been in the
Act
for
      a great many years.  The section gives the court the needed ability to
      control its own process.  It enables the court to put in place an order
      to prevent a citizen or citizens from being subjected to an endless blizzard
      of litigation.  A great number of court applications have been filed by
      this appellant over a course of several years.  In my judgment, the history
      disclosed here afforded an ample foundation for the conclusions reached
      and the order made by the learned judge of first instance.  It is obviously
      of the utmost importance that there be unfettered access to the courts
      by citizens but I should think that a corollary of that is that continuing
      abuse of this most valuable and deeply enshrined democratic right should
      be dealt with decisively to preserve the rights of all.  There is a right
      to invoke the jurisdiction of the Supreme Court but it is not a right that
      is without limit.  In my opinion, s. 18 of the
Supreme Court Act
affords
      to judges of the Supreme Court the authority to order in proper cases that
      a persistent litigant must seek leave before being able to launch court
      proceedings.  It is a necessary power to ensure the proper administration
      of justice.

As a result of the order of Spencer J., the appellant is not prevented
      from gaining access to the courts but he is required before launching a
      proceeding to demonstrate to a chambers judge some proper basis upon which
      it might be thought that he is launching an application that could have
      some element of merit.  His past conduct indicates that this limitation
      is eminently justified.  I see no basis upon which to differ from the conclusion
      of the learned chambers judge and I would not give effect to any of the
      grounds of appeal.  The appeal should be dismissed.

[15]

Those
      remarks seem entirely apposite to the instant case.  An order made under
      s. 18 of the
Supreme Court Act
does not debar a litigant
      forever from taking legal proceedings but it does impose a requirement
      that no such proceedings can be launched without first obtaining leave
      from a judge in chambers to do so.  This is a screening process wherein
      a litigant must persuade a judge that there is some legal merit in the
      proceedings he or she seeks to pursue.  Orders under s. 18 are granted
      by the Supreme Court to control its own process.  The same is true of s.
      29 of the
Court of Appeal Act
.

[16]

The
      respondents, in my opinion, are entitled to some measure of relief from
      what I could term as I did in the
S.(M.)
case a "blizzard
      of litigation".

[17]

A
      court has a duty to protect its own procedure to prevent the litigation
      process from being debased and used in a vexatious manner.  Such orders
      do not prevent a litigant from having his or her day in court but they
      do ensure that before proceedings are taken, leave of a judge must first
      be obtained.  The interests of justice require such orders here to address
      the problems that have arisen with this persistent litigant.  I am satisfied
      he has persistently and without reasonable cause pursued hopeless and ill-founded
      litigation in this Court against the respondents.  I would therefore grant
      the orders under s. 29 sought by the respondents.  Costs should follow
      the event.

[18]

As
      regards these orders made today, the signature of Paul Houweling on these
      orders is not required but I direct that copies of the orders should be
      sent to him after the entry of the same.

The Honourable Mr. Justice Hall


